Citation Nr: 1619324	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to January 1962.  He died in September 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the Milwaukee, Wisconsin, Pension Center of the Department of Veterans Affairs (VA).

In January 2014, the case is remanded in order to provide the appellant with a hearing before a Veterans Law Judge.  In July 2014, the appellant testified before a Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In January 2015, the Board remanded the claims for further development.

The Veterans Law Judge who conducted the January 2014 hearing is no longer employed at the Board.  In a January 2015 letter, the Board advised the appellant that it would afford him the opportunity to provide testimony before another Veterans Law Judge.  He was also advised that he was to respond within 30 days if he wanted another hearing and that if no response were received within the prescribed time, the Board would assume that he did not want another hearing.  The appellant did not respond to the January 2015 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required in this case.  

The appellant has claimed entitlement to service connection for the cause of the Veteran's death and entitlement to non-service-connected death pension benefits as the Veteran's son.

As noted above, in January 2015, the Board remanded the claims for further development.  The Board determined that it could not adjudicate the underlying merits of the claims without first finding that the appellant qualified as a proper claimant for dependency benefits.  Specifically, the Board determined that prior to adjudicating the claims, a preliminary determination had to be made with regard to whether the appellant qualified as the Veteran's "child" for purposes of benefits under Title 38 of the United States Code.  The AOJ had not addressed the initial question of the appellant's standing to bring a claim for benefits. 

For the purpose of establishing eligibility under Title 38, a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.315, 3.356(a) (2015).

In this case, the appellant's birth certificate reflects that he was born on August [redacted], 1974.  A birth certificate dated in September 1974 does not list any individual as his father.  An Order of Adoption dated January [redacted], 1985, approved the adoption of the appellant by the Veteran.  A birth certificate issued in September 2011 for the appellant reflects the Veteran as his father.  

The appellant turned 18 on August [redacted], 1992.  He contends that, due to injuries sustained from gunshot wounds to the head when he was 13 years old, he has been permanently incapable of self-support since that time.

In the Board's January 2015 remand, it was noted that the appellant had gone through vocational training and worked as a clerk at "Central Hall" and packed care packages at Goodwill Industries.  However, the appellant testified that he could not make enough money to support himself.  Accordingly, the AOJ was instructed to obtain records from the vocational training/education and any prior employees in order to assist in making a determination as to whether the appellant had become permanently incapable of self-support before reaching the age of 18.

Thereafter, the AOJ was requested to make a determination as to whether the appellant meets the criteria for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years in order to receive death benefits. 

Unfortunately, the AOJ has not fully complied with Board's January 2015 remand request.  In this case, an April 2014 letter was sent to the appellant requesting medical and employment information; however, the AOJ did not make a determination as to whether the appellant meets the criteria for recognition as a helpless child of the Veteran.  Rather, a SSOC was issued in December 2015 in which the AOJ continued to deny the claims for entitlement to service connection for the cause of the Veteran's death and for entitlement to non-service connected death pension benefits.    
  
In view of the AOJ's failure to fully follow the directives in the January 2015 remand, the Board concludes that additional development of the record is required prior to appellate disposition.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the preliminary issue of whether the appellant meets the criteria for recognition as a child of the Veteran and thereby qualifies as a proper claimant for dependency benefits.  

2.  Thereafter, the RO should readjudicate the appellant's claims of entitlement to service-connected for the cause of the Veteran's death and entitlement to nonservice-connected death pension benefits.  If the determination(s) remains adverse to the appellant, he should be furnished a supplemental statement of the case (SSOC).  He should be afforded the opportunity to respond and the case should be returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

